—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Cozzens, J.), dated July 16, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
It is well established that a school is not the insurer of the safety of its students, and it is only under a duty to exercise the degree of reasonable care that a parent of ordinary prudence would have exercised under comparable circumstances (see, Hauser v North Rockland Cent. School Dist. No. 1, 166 AD2d 553). When an injury results from the act of an intervening third party which, under the circumstances, could not have been anticipated in the reasonable exercise of the school’s legal duty to the child, there can be no liability on the part of the school (see, McGregor v City of New York, 197 AD2d 609; Hauser v North Rockland Cent. School Dist. No. 1, supra). The Supreme Court properly granted summary judgment to the defendant dismissing the complaint after it made out a *593prima facie case for such relief and no triable issue of fact was presented by the plaintiffs as to the liability of the school (see, McGregor v City of New York, supra).
The plaintiffs’ other contentions are without merit. O’Brien, J. P., Friedmann, McGinity and Smith, JJ., concur.